Title: Cotton Tufts to Abigail Adams, 24 November 1797
From: Tufts, Cotton
To: Adams, Abigail


        
          Dear Madm.
          Weymouth Novr. 24. 1797—
        
        I received Your Favour of Octobr. 17. last, and have agreably to your Request consulted Deacn Pierce, respecting an Addition to your Dwelling House, He is of opinion that if an Addition be made in Front, (which He supposes to be practicable) it will be necessary to take the east Chimney down; the Floors below & in the Chambers must be taken up as well as some other Parts of the Rooms— upon the whole he does not advise to that Addition, but think thinks that adding 25 or 30 Feet on to that Part of the West End of the House which makes the Kitchen or otherwise extending it into the Garden, beginning at the End of the Brickwork as it joins on to your large Closet and running Northward to the End of that side of the House, would be most likely to compass Your Wants— I desird the Deacon to give me a Plan of it, it has been made some Days, but have not had an Opportunity to send for it— The Stones for the Woodhouse Cellar are collecting, To accomplish your Wishes with

respect to this Building, It appears to me to be necessary to add 12 Feet on the Back of the woodhouse or if you thought best you might carry it the whole length of the Library office— perhaps it may be best to placce the Chimney on the Side of the Room adjoyning the office rather than at the End, I doubt whether it will answer to build the Chimney on the outside as you proposed— A Fire Place & oven will be wanting, this must rest on Stone or Brick at least 6 by 9 Feet— However I propose to consult Mr. Newcomb and will write you further upon this as well as upon the Addition above mentiond with the Plan— As you left no Directions what You would have done with the Legs & Shoulders of Pork, I mentiond it to Mrs. Cranch and she consented to take them & prepare them for smoking, and have told Porter to deliver them to her for that Purpose
        as soon as I have an opportunity shall put up a Barrell of Burrells Cheese and forward to you— The St. Germain Pears I found to be so knotted & few in Quantity, that I thought You would not wish to have them sent, nor will they answer for the Market, and shall take the Liberty to distribute them among your Friends— I have wrote in great Haste & with a Head confused, have not Time to copy—
        Your Affectionate Friend & Kinsman
        
          Cotton Tufts
        
      